                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO

In re:                                                        Chapter 11

ROMAN CATHOLIC CHURCH OF THE
ARCHDIOCESE OF SANTA FE,                                      Case No. 18-13027-t11
a New Mexico corporation sole,

Debtor.

  DEBTOR’S REPLY IN SUPPORT OF MOTION FOR ORDER OF CONTEMPT FOR
             WILLFUL VIOLATION OF THE AUTOMATIC STAY

         The Roman Catholic Church of the Archdiocese of Santa Fe, debtor-in-possession in the

above-captioned Chapter 11 bankruptcy case (“Debtor”), by counsel, submits this Reply in

Support of its Motion for Order of Contempt for Willful Violation of the Automatic Stay filed on

April 20, 2020 (Doc. No. 343) (the “Motion for Contempt”) and in Reply to attorney Andrew

Indahl’s Response to the Motion for Contempt filed on April 20, 2020 (Doc. No. 344) (the

“Response”).

         A.     The Archbishop is Protected by the Automatic Stay. In his response, Indahl cites

two cases to support his contention that the stay does not apply to the Archbishop. Neither of these

cases concerned the bankruptcy of a corporation sole. In Oklahoma Federated Gold &

Numismatics, Inc. v. Blodgett, 24 F.3d 136, 138 (10th Cir. 1994), the president of a corporation

sought stay protections in the corporation’s bankruptcy case, and in Fisher Sand & Gravel Co. v.

W. Sur. Co., 2009 WL 4099768 (D.N.M. Oct. 20, 2009), the U.S. District Court held that a debtor’s

bonding company was not protected by the automatic stay. Here, the Archbishop is not the

president of a corporation, nor is he a surety for the Debtor. The Debtor consists of the Archbishop,

and suing the Archbishop in his capacity as Archbishop is, in effect, suing the Debtor. See Roman




Case 18-13027-t11       Doc 367      Filed 05/20/20     Entered 05/20/20 18:44:39 Page 1 of 3
Catholic Bishop of Springfield v. City of Springfield (RCB), 760 F.Supp.2d 172, 177 n. 1

(D.Mass.2011). Therefore, the Automatic Stay applies to the Archbishop.

       Indahl argues also that because the New Mexico Secretary of State lists several directors

for the Debtor, the Debtor’s status as a corporation sole should be disregarded. See Response, p.

4. This argument fails. The Debtor listed “directors” as required by the New Mexico Secretary of

State who assist the Archbishop in administering the Archdiocese. This does not change the fact

that the Debtor is organized as a corporation sole, and the Archbishop is the Archdiocese and has

the sole authority to make decisions on behalf of the Debtor.

       B.      The Complaint is an Attempt to Circumvent the Automatic Stay. In the Response,

Indahl argues that he did not violate the Automatic Stay because he did not sue the Debtor by

name. Response, p. 6. However, actions taken to circumvent the automatic stay are stayed

themselves. In re Republic Techs. Int'l, LLC, 275 B.R. 508, 520 (Bankr. N.D. Ohio 2002) (“When

a third party is taking action that circumvents the automatic stay in a debtor's bankruptcy case, a

bankruptcy court may conclude that the third party's action should also be halted”). Indahl’s suit

against the Archbishop is a thinly veiled attempt to circumvent the Automatic Stay. The

Complaint’s allegations against the Archbishop mirror the allegations against the Archdiocese in

the First Complaint (which Indahl knew was subject to the Automatic Stay) and pertain only to

alleged acts undertaken in the Archbishop’s capacity as Archbishop. See Exhibit A to the Motion

for Contempt, ¶¶ 75, 77-79. It is clear that Indahl intended to take action against the Debtor through

the Archbishop, and therefore, the Complaint is also subject to the Automatic Stay.

       C.      Indahl’s Stay Violations Were Willful. Indahl argues that because he did not name

the Debtor directly in the Complaint, he did not willfully violate the Automatic Stay. See Response,

p. 6. “A willful violation does not require specific intent to violate the automatic stay, but only that



                                                 -2-

Case 18-13027-t11        Doc 367      Filed 05/20/20      Entered 05/20/20 18:44:39 Page 2 of 3
the defendant has knowledge of the bankruptcy case and that the defendant’s actions which

violated the stay were intentional.” Kine v. Deutsche Bank National Tr. Co. (In re Kine), 420 B.R.

541, 547-48 (Bankr.D.N.M. 2009). Indahl had actual knowledge of the Automatic Stay and he

intentionally filed the Complaint. Therefore, his violations were willful.

                                          CONCLUSION
        For the reasons set forth in the Motion for Contempt and above, the Debtor respectfully

requests the entry of an order: (a) holding that the Automatic Stay applies to the Archbishop; (b)

determining that Indahl has committed a willful violation of the Automatic Stay, (c) determining

that Indahl’s actions taken in contravention of the Automatic Stay constitute civil contempt; (d)

ordering Indahl to dismiss the Archbishop from the State Court Action; (e) awarding sanctions

against Indahl in an amount not less than $10,000.00; and (f) granting the Debtor all other just and

proper relief.


                                              WALKER & ASSOCIATES, P.C.


                                              By: /submitted electronically 5/20/2020
                                                 Thomas D. Walker
                                                 500 Marquette Ave. NW, Suite 650
                                                 Albuquerque, NM 87102
                                                 (505) 766-9272
                                                 twalker@walkerlawpc.com
                                              Attorneys for Debtor

        I hereby certify that on May 20, 2020, a true and correct copy of the Motion was
electronically filed with the Court using the CM/ECF system, which sent notification to all parties
of interest participating in the CM/ECF system.


/submitted electronically 5/20/2020
Thomas D. Walker




                                               -3-

Case 18-13027-t11       Doc 367       Filed 05/20/20    Entered 05/20/20 18:44:39 Page 3 of 3
